DETAILED ACTION

1. This communication is in response to the amendment filed on 06/16/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
         Claims 1 and 10 are amended.
        Claims 1-18 are pending.
 Response to Argument


3. Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 

A,  Applicant argues “that the cited portions of Leymann, Li, and Ikezawa do not provide any disclosure for "collecting, by at least one processor, identification data that relates to each of a plurality of applications connected to the at least one processor, the identification data including application usage data, application network data, and application reference data" [emphasis added] , as generally recited in amended claim 1. (Remark, page 9)

In response to A, Applicant's arguments about the amendment have been fully considered but are moot in view of the new grounds of rejection. Regarding the first part of the limitation “collecting, by at least one processor, identification data that relates to each of a plurality of applications connected to the at least one processor,” LI teaches it. LI teaches  collecting internet application flow identification of a plurality application servers having application programs  connected to a collecting device where the application in the server, (Abstract); application flow identification is equated to application identification data; the collecting device is equated to a  processor; therefore, LI still teaches the first part of the limitation.


B,  Applicant argues that “However, Applicant respectfully submits that Li merely provides for collection of nonspecific application identification information. In contrast, the amended independent claims provide for the collection of identification data that specifically includes the combination of application usage data, application network data, and application reference data. As such, Applicant respectfully submits that Li does not provide relevant disclosure," as recited by amended claim 1. (Remarks, page 10)

In response to B, Applicant's arguments about the amendment have been fully considered but are moot in view of the new grounds of rejection. Regarding the first part of the argument “Li merely provides for collection of nonspecific application identification information,” the examiner disagrees because  LI provides identification about the internet application flow which is specific to the flow of the application that is an application identification information.

C,  Applicant argues that “the cited portions of Leymann, Li, and Ikezawa do not provide any disclosure for "receiving, by the at least one processor via an input, a user request for information that includes a list of first applications that relate to the business process and for a network flow diagram of the business process, the network flow diagram including a network flow model and a network flowchart" [emphasis added] as generally recited in amended claim 1. Relevant disclosure is generally provided at paragraph [0074] of the specification ," as recited in amended claim 1. (Remarks, page 10). 

In response to C, Applicant's arguments about the amendment have been fully considered but are moot in view of the new grounds of rejection. Regarding the first part of the argument “"the cited portions of Leymann, Li, and Ikezawa do not provide any disclosure for receiving, by the at least one processor via an input, a user request for information that includes a list of first applications that relate to the business process,” the examiner disagrees because Leymann  discloses in [0057] a customer accessing a database for buying a product using marketing techniques for sale cycle (see a sale cycle in Fig.1, for example: obtaining a car price,  order the car, and request the shipping of the car); in addition in [0078], addition details are giving about the process of buying a car, where each of executing within the process model is an individual (“elementary”) application; for example obtaining  the price of a car is perform by an application as it is said in [0078]).

D,  Applicant argues that “However, Applicant respectfully submits that Leymann merely provides for the accessing of a database to perform an action associate with a purchase such as, for example, obtaining a car price and ordering the car. In contrast, the amended independent claims provide for a user request for a list of applications related to a business process as well as for a network flow diagram. Further, the network flow diagram includes the combination of a network flow model and a network flowchart. As such, Applicant respectfully submits that Leymann does not provide relevant disclosure", as recited by amended claim 1.  (Remarks, pages 10-11).

In response to D, Applicant's arguments about the amendment have been fully considered but are moot in view of the new grounds of rejection. Regarding the first part of the argument “Leymann merely provides for the accessing of a database to perform an action associate with a purchase such as, for example, obtaining a car price and ordering the car,” the examiner disagrees because  by processing the purchase of a car a business operation is done that results on a client buying a car for example  using an application that processes the client information and car data. 
 
Claim Rejections - 35 USC § 103
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Leymann et al. (hereinafter “Leymann”)  (US 2002/0026297 A1), in view of  LI et al. (hereinafter “LI”) (CN 107426063 A), and further   in view of  BESSON et al. (hereinafter “BESSON”) (FR 2845847 A1).   

Regarding claim 1,  a method for providing a notification of applications that relate to a business process, the method comprising: 
     storing, by the at least one processor in a memory, the identification data ( data about buying a product  A and a product B being stored at a system infrastructure having a processor a memory  ([0057]) a general purpose computer disclosed has processor and memory (see [0026])); receiving, by the at least one processor via an input, a user request for information that includes a list of first applications that relate to the business process ( a customer accessing a database for buying a product using marketing techniques for sale cycle (see a sale cycle in Fig.1, for example: obtaining a car price,  order the car, and request the shipping of the car)  ([0057]) Where each of executing within the process model is an individual (“elementary”) application; for example obtaining  the price of a car is perform by an application as it is said in [0078] ); analyzing, by the at least one processor, the identification data to determine whether each respective one of the plurality of applications is to be included in the list (determining  if pricing  a car application belongs to the process model of buying the car by matching the pricing car application with the process model of buying ( in order to match an application to a process model an analysis is being done)) ([0084]); and generating, by the at least one processor, the list based on a result of the analyzing and notifying a user of the list ( a list of  application textual record being generated for as car or for a boat)  where a user is disclosed being provided access of the corresponding application services corresponding to the business process ([Fig.1]) ; a business process modeling being disclosed in [0004]).     

          Leymann does not  disclose  explicitly collecting, by at least one processor, identification data that relates to each of a plurality of applications connected to the at least one processor, the identification data including application usage data, application network data, and application reference data; a user request for a network flow diagram of the business process, the network flow diagram including a network flow model and a network flowchart. 

          Leymann does not  disclose  explicitly collecting, by at least one processor, identification data that relates to each of a plurality of applications connected to the at least one processor. 

         LI discloses collecting, by at least one processor, identification data that relates to each of a plurality of applications connected to the at least one processor (collecting internet application flow identification of a plurality application servers having application programs  connected to a collecting device where the application in the server , (LI, Abstract); application flow identification is equated to identification data; the collecting device is equated to processor).

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement LI’s feature into Leymann’s teachings in order to identify a plurality of application accurately by using an application flow identification that identify the application data accurately.  

         Leymann in view of LI do not  disclose the identification data including application usage data, application network data, and application reference data; a user request for a network flow diagram of the business process, the network flow diagram including a network flow model and a network flowchart.  

         BESSON discloses the identification data including application usage data (application type of  data of usage profile of users is disclosed, where application type of data of usage profile generated by users  is equated to  the application usage data generated by the users , (BESSON, page 2, lines 27-35 ); based on [0071] of the specification that is the only section of the specification where usage data is cited  ), application network data (IP address is disclosed  associated with an application software (BESSON, page 19, lines 11-15 );  based on the specification [0072]  where  network of data is an  IP address), and application reference data ( processes G1 and G2 identified the processes of an application software (BESSON, page 30, lines  40-48); based on the specification [0085]  where an  application reference data is related to a business process of the application); a user request for a network flow diagram of the business process, the network flow diagram including a network flow model and a network flowchart ( a user request for a flowchart of the business activity of a user where model of a flowchart tree is used (BESSON, page 6, lines 18-26; page 8, lines 18-21 )).    
 
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement BESSON’s teachings into Leymann’s teachings in view of Li’s teachings in order to identify an application efficiently by  using data associated with a flow chart model associated with the application that facilitates the identification of the application efficiently by identifying the IP address of the application, different processes of the application, and the application usage that is associated with a type data of usage generated by a given user using the application.      

Regarding claim 2, Leymann, LI, and BESSON disclose the method of claim 1, further comprising: 
   storing, by the at least one processor in a memory, the network data ( data about buying a product being stored at a system infrastructure having a processor and a memory  ([0057]) a general purpose computer disclosed has processor and memory; in light of the specification that says in [0071] that identification data includes application network data (see  [0071] of the specification “In an exemplary embodiment, the identification data may include application usage data, application network data, and application reference data”); and
  analyzing, by the at least one processor, the network data to determine whether each respective one of the plurality of applications is to be added to the list (by using taxonomy scheme every application service being matched to determine which one belong to a process model ( for example process of buying a car  ( in order to match an application to a process model an analysis is being done))  ([0084])).  

            Leymann does not  disclose  explicitly collecting, by the at least one processor, network data that relates to each of the plurality of applications.  

           LI discloses collecting, by the at least one processor, network data that relates to each of the plurality of applications( LI,  collecting internet application flow identification of a plurality application servers having application programs  connected to a collecting device where the application in the server , (Abstract); an application flow identification is equated to an identification data; the collecting device is equated to processor).

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement LI’s teachings into Leymann’s teachings in view of BESSON’s teachings in order to identify a plurality of applications accurately by using an application flow identification that identifies the application data accurately.       

Regarding claim 3, Leymann, LI, and BESSON disclose the method of claim 2. 

          Leymann does not  disclose wherein the network data includes at least one from among an Internet Protocol address, a host detail, a port number obtained from at least one gateway, a router, a system security log, an application log, a server log, a message queues log, a file transfer system log, a cloud route log, and application reference data.

         LI discloses wherein the network data includes at least one from among an Internet Protocol address, a host detail, a port number obtained from at least one gateway, a router, a system security log, an application log, a server log, a message queues log, a file transfer system log, a cloud route log, and application reference data ( IP address is disclosed (page 2, line 14)).  
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement LI’s feature into Leymann’s teachings in view of BESSON’s feature in order to identify a plurality of application accurately by using an IP address that identify the application data accurately.        

Regarding claim 4, Leymann, LI, and BESSON disclose the method of claim 2, wherein the analyzing of the network data further comprises: for each respective one of the plurality of applications, comparing the identification data to the network data (in light of the specification that says in [0071] that identification data includes application network data; for example for buying a car the data about application pricing a car is also the data about the network data for the process of buying a car when compare they are identical; but the application for buying a boat  is different than the application network because the process is for buying a car [0084]), and determining that the respective one is a dependent application when at least one function thereof is dependent upon another application (by using taxonomy scheme every application service being matched to determine which one belongs to a process model ( for example process of buying a car  ( in order to match an application to a process model an analysis is being done)); for example in the process of pricing a car is an application service that depends on the process model of buying a car  ([0084]).    

Regarding claim 5, Leymann, LI, and BESSON disclose the method of claim 1, wherein the analyzing further comprises: for each respective one of the plurality of applications, comparing the identification data to at least one business capability taxonomy  ( by Wikipedia definition (a taxonomy is a scheme classification , especially a hierarchical classification) based on taxonomy of the scheme processing buying a car  the pricing of the car is one of the step of the hierarchical process of buying a car ([0084]), and determining that the respective one is potentially compromised when at least one function thereof is not included in the at least one business capability taxonomy (by using taxonomy scheme every application service being match to determine which one belong to a process model ( for example process of buying a car  ( in order to match an application to a process model an analysis is being done)); for example in the process of buying a car an application service related to a boat price will not be included in the process model of buying a car  ([0084])).  

Regarding claim 6, Leymann, LI, and BESSON disclose the method of claim 1, further comprising:  formatting the generated list into at least one from among a textual record, a diagram, and a visual process map ( a list of  application textual record being generated for as car or for a boat ([Fig.1])), wherein each of the diagram and the visual process map includes a plurality of representative symbols connected by lines ( lines connect each of the application textual record ([fig 1])), wherein the representative symbols represent respective steps in the business process ( each application textile record  is being represented by a cycle that represent the steps of car price, car order  car request shipping for example   ([fig. 1])), and wherein the lines represent flow paths between the steps in the business process ( where the lines represented the path followed by various applications ([Fig. 1])).  [AltContent: rect]
Regarding claim 7, Leymann, LI, and BESSON disclose the method of claim 1, further comprising: displaying, by the at least one processor via a display, the list of first applications on at least one graphical user interface ( a list of application buying a car using a webpage  ([0056]) list of application is disclosed in Fig. 1, and webpage is disclosed in [0056]); and
 displaying, by the at least one processor via the display, each of the plurality of applications connected to the at least one processor on the at least one graphical user interface ( a list of application buying a car being connected to a computing device by using a webpage that is a user interface  ([0056]) list of application is disclosed in Fig. 1, and webpage is disclosed in [0056]).   

Regarding claim 9, Leymann, LI, and BESSON disclose the method of claim 1, wherein the user request includes a request for at least one from among a real-time visual representation and an archived visual representation of the business process (  audit trail of the history of the process model of buying a car by a customer processing the buying is disclosed; where the audit trail of the history of a process model is also displaying the visual archive of the process model ([0097])).    

Regarding claim 10, Leymann, LI, and BESSON disclose the computing device comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory (in addition, Leymann discloses a software loaded in a computing system having and memory and an adapter ( computer interface) is disclosed executing the software ([0026])); in addition,  claim 10 is substantially similar to claim 1, thus the same rationale applies.   

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 
Regarding claim 13, claim 13 is substantially similar to claim 4, thus the same rationale applies. [AltContent: rect]  

Regarding claim 14, claim 14 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claim 9, thus the same rationale applies. 

4. Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Leymann  in view of LI, in view of BESSON as applied to claims 1-7, 9-16, and 18 above, and further in view of  IKEZAWA et al. (hereinafter “IKEZAWA”) (WO 2021079719 A1).    

Regarding claim 8, Leymann, LI, and BESSON disclose the method of claim 7.

         Leymann in view of LI and in view of BESSON do not  disclose wherein at least one alert is displayed on the graphical user interface upon a determination that at least one application is not to be included in the list of first applications.   

         IKAZAWA discloses wherein at least one alert is displayed on the graphical user interface upon a determination that at least one application is not to be included in the list of first applications ( a dedicated application is in the list of unsettled purchased list of applications ([fig 17])). 

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement IKEZAWA’s feature into Leymann’s teachings, in view of Li’s teachings, and in view of BESSON’s teachings in order to configure a network device efficiently by  notifying a target customer that a dedicated application is in the list unsettled purchased list.      

Regarding claim 17, claim 17 is substantially similar to claim 8, thus the same rationale applies. 
 

Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIEGEORGES A HENRY/Examiner, Art Unit 2455
 
 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455